Title: From George Washington to Brigadier General William Smallwood, 16 February 1778
From: Washington, George
To: Smallwood, William



Dr sr
Hd Qrs Valley Forge Feby 16 1778

The distress of this army for want of provisions is perhaps beyond any thing you can conceive; and unless we strain every nerve to procure immediate relief, a general mutiny and dispersion is to be dreaded. Our nearest Magazines are at Dover and the Hd of Elk; and it is absolutely necessary, by a vigorous effort, to push on all the provisions at those places, for the present subsistence of the Troops. I have intrusted this important business to the zealous activity of Capt. Lee, whom I have

impowerd to impress the number of Waggons requisite for the purpose. He will probably stand in need of some assistants, acquainted with the neighbouring Country, to facilitate & dispatch the business. I imagine you can furnish him with proper persons for the purpose, Officers in the Maryland & Delaware Troops. Every aid you can possibly afford him is demanded by the exigency of the occasion. I am Dr sr Yrs &c.

G. W——n


P.s. I do not know in what manner, the troops under your Command have been hitherto supplied with provisions, but as you are in an abundant Country, I should imagine you might furnish yourself from the resources of it, without the help of the magazines above mentioned, no part of which can, without detriment, be spared from the use of this Camp.

